EXHIBIT 10.1
 
Mutual Termination Agreement


This mutual termination agreement is made and entered into this 7th day of
January, 2013, by and between Sputnik Enterprises, Inc., hereinafter Company and
iScore Golf, LLC and its members, hereinafter iScore.


Whereas, Company and iScore entered into an Agreement for the Exchange of Common
Stock dated December 24, 2012, and


Whereas, Company and iScore desire to mutually terminate the transaction and
agreement.


Now therefore, for valuable consideration, the receipt of which is hereby
acknowledged, the Company and iScore agree to:


1. Mutually terminate the agreement referenced herein whereby Company was to
acquire iScore.


2. Mutually release each other of any claims or liabilities of any kind or
nature.


This mutual termination is made effective as of the date first written above.
 

Sputnik Enterprises, Inc.      iScore Golf, LLC           By:
/s/ Anthony Gebbia
  By:
/s/ R. Thomas Kidd
   
Anthony Gebbia, CEO   
   
R. Thomas Kidd
Managing Member
 